Exhibit 10.22

KEY OFFICER

SEVERANCE AND CHANGE OF CONTROL AGREEMENT

This Key Officer Severance and Change of Control Agreement, dated as of June 1,
2017 (the “Agreement”), is made and entered into between Semiconductor
Components Industries, LLC (the “Company”), with offices at 5005 East McDowell
Road, Phoenix, Arizona 85008, and Taner Ozcelik (the “Executive”).

RECITALS

A. The Executive has been and continues to be employed by the Company in a key
officer position at the Company. As such, the Executive has earned a
commensurate level of base salary, Bonus (as defined below), equity based
awards, and other compensation and benefits including certain perquisites.

B. The Board of Directors (the “Board”) of the Parent (as defined below) and its
Compensation Committee (the “Committee”) have determined that it is in the best
interests of the Company and its stockholders to ensure that the Company
continue to have the full support, dedication and objectivity of certain key
officers of the Company (including, without limitation, the key officer position
that the Executive now holds (“Key Officer” or “Key Officers”)) under various
possible circumstances and situations (as summarized below in these Recitals)
that the Company and the Key Officers and/or the Executive may find themselves.

C. The Board and Committee believe it is important to diminish the inevitable
distractions that each of the Key Officers may experience by virtue of the
personal risks and uncertainties associated with their key officer roles and
responsibilities at the Company. The Board and Committee have therefore
determined to provide Key Officers with assurances regarding certain severance
payments and benefits to be received by the Key Officers in the event of a loss
of their employment so that these persons can provide their full attention and
dedication to the business and affairs of the Company notwithstanding any
attendant personal risks and uncertainties to the Key Officers including the
Executive.

D. The Board and Committee also recognize that the possibility, threat or
occurrence of a Change in Control (as defined below) transaction involving the
Company can be a distraction to the Key Officers and can cause the Key Officers
to consider alternative employment opportunities. The Board and Committee have
therefore determined to provide the Key Officers with: (i) incentive to continue
their employment and to motivate each Key Officer to maximize the value of the
Company upon a Change in Control; and (ii) certain severance payments and
benefits upon each Key Officer’s termination of employment following a Change in
Control.

E. In connection with this Agreement, the Board and Committee have previously
stated the belief that it is important to secure each Key Officer’s commitment
to comply with certain restrictive covenants contained herein (e.g.,
non-solicitation, non-compete, confidentiality, etc.). These governing bodies
also require herein that the Executive’s rights to any severance payments and
benefits be subject to and conditioned upon the execution by the Executive of a
general release and waiver (in the form reasonably acceptable to the Company),
waiving all claims the Executive may have against the Company, its affiliates
and others. For the remainder of this Agreement, reference to the “Board” may
refer to both the Board and the Committee or either of these two bodies.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, it is hereby agreed as follows:

1. Employment Period.

The employment of the Executive shall be subject to the terms and conditions of
this Agreement commencing as of the date of the execution of this Agreement (the
“Effective Date”). The Executive shall be considered an “at-will” employee,
which means that the Executive’s employment may be terminated by the Company or
by the Executive at any time for any reason or no reason at all. The period
during which the Executive is employed by the Company pursuant to this Agreement
shall be referred to as the “Employment Period.” The Executive’s employment
hereunder may be terminated during the Employment Period upon the earliest to
occur of the following events (at which time the Employment Period shall be
terminated):

(a) Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death.

(b) Disability. The Company shall be entitled to terminate the Executive’s
employment hereunder for “Disability” if, as a result of the Executive’s
incapacity due to physical or mental illness or injury, after any accommodation
required by law, the Executive shall have been unable to perform the Executive’s
duties hereunder for a period of ninety (90) consecutive days, and within thirty
(30) days after Notice of Termination (as defined below) for Disability is given
following such 90-day period the Executive shall not have returned to the
performance of his duties on a full-time basis.

(c) Cause. The Company may terminate the Executive’s employment hereunder for
Cause. For purposes of this Agreement, “Cause” shall mean: (i) a material breach
by the Executive of this Agreement; (ii) the failure by the Executive to
reasonably and substantially perform the Executive’s duties hereunder (other
than as a result of physical or mental illness or injury); (iii) the Executive’s
willful misconduct or gross negligence which is materially injurious to the
Company; or (iv) the commission by the Executive of a felony or other serious
crime involving moral turpitude. In the case of clauses (i) and (ii) above, the
Company shall provide notice to the Executive indicating in reasonable detail
the events or circumstances that it believes constitute Cause hereunder and, if
such breach or failure is reasonably susceptible to cure, provide the Executive
with a reasonable period of time (not to exceed thirty (30) days) to cure such
breach or failure. If, subsequent to the Executive’s termination of employment
hereunder for other than Cause, it is determined in good faith by the Board of
the Parent that the Executive’s employment could have been terminated for Cause
(except for a termination under (ii) of the above definition of Cause), the
Executive’s employment shall, at the election of the Board, be deemed to have
been terminated for Cause retroactively to the date the events giving rise to
Cause occurred.

(d) Without Cause. The Company may terminate the Executive’s employment
hereunder during the Employment Period without Cause.

(e) Voluntarily. The Executive may voluntarily terminate the Executive’s
employment hereunder (other than for Good Reason), provided that the Executive
provides the Company with notice of the Executive’s intent to terminate
employment at least three (3) months in advance of the Date of Termination (as
defined below).

 

2



--------------------------------------------------------------------------------

(f) For Good Reason. The Executive may terminate employment hereunder for Good
Reason. For purposes of this Agreement, “Good Reason” shall mean (i) a material
breach of this Agreement by the Company, (ii) without the Executive’s written
consent, reducing the Executive’s salary, as in effect immediately prior to such
reduction, while at the same time not proportionately reducing the salaries of
the other comparable officers of the Company, or (iii) without the Executive’s
written consent, a material and continued diminution of the Executive’s duties
and responsibilities hereunder, unless the Executive is provided with comparable
duties and responsibilities in a comparable position (i.e., a position of equal
or greater duties and responsibilities); provided that in either (i), (ii), or
(iii) above, the Executive shall notify the Company within thirty (30) days
after the event or events which the Executive believes constitute Good Reason
hereunder and shall describe in such notice in reasonable detail such event or
events and provide the Company a thirty (30) day period after delivery of such
notice to cure such breach or diminution.

2. Termination Procedure.

(a) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive during the Employment Period (other than a
termination on account of the death of the Executive) shall be communicated by
written “Notice of Termination” to the other party hereto in accordance with
Section 9(a).

(b) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by death, the date of the Executive’s death, (ii) if
the Executive’s employment is terminated pursuant to Section 1(b), thirty
(30) days after Notice of Termination, provided that the Executive shall not
have returned to the performance of the Executive’s duties hereunder on a
full-time basis within such thirty (30) day period, (iii) if the Executive
voluntarily terminates employment, the date specified in the notice given
pursuant to Section 1(e) herein which shall not be less than three (3) months
after the Notice of Termination is delivered to the Company, (iv) if the
Executive terminates employment for Good Reason pursuant to Section 1(f) herein,
thirty (30) days after Notice of Termination, and (v) if the Executive’s
employment is terminated for any other reason, the date on which a Notice of
Termination is given or any later date (within thirty (30) days, or any
alternative time period agreed upon by the parties, after the giving of such
notice) set forth in such Notice of Termination.

3. Termination Payments.

(a) Without Cause. In the event of the termination of the Executive’s employment
during the Employment Period by the Company without Cause, the Executive shall
be entitled to: (i) any accrued but unused vacation, (ii) base salary through
the Date of Termination (to the extent not theretofore paid), (iii) the
continuation of base salary (as in effect immediately prior to the termination)
for twelve (12) months following the Date of Termination which, subject to the
restrictions set forth below, shall be paid in accordance with the Company’s
ordinary payroll practices in effect from time to time and which shall begin on
the first payroll period immediately following the date on which the release
described below in Section 3(d) becomes irrevocable, (iv) any earned but unpaid
Bonus (as defined below) for the performance period immediately preceding the
Date of Termination, and (v) a pro-rata portion of the Bonus, if any, for the
performance period in which the Date of Termination occurs (based on the
achievement of the applicable performance criteria and related to the applicable
performance period). Notwithstanding the foregoing, the amount of payment set
forth in (iii) above during the six-month period following the Date of
Termination shall not exceed the separation pay exception limitation amount set
forth in

 

3



--------------------------------------------------------------------------------

Treasury Regulation Section 1.409A-1(b)(9)(iii)(A) (any amount that is payable
during such six-month period that is in excess of the separation pay exception
limitation shall be paid in a single lump sum on the first day of the seventh
month after the date of the Executive’s separation from service or, if earlier,
the date of the Executive’s death following such separation from service (the
“Delayed Payment Date”). If the Company determines in good faith that the
separation pay exception set forth in Treasury Regulation
Section 1.409A-1(b)(9)(iii) does not apply as of the Date of Termination, the
amount set forth in (iii) above shall be paid (a) in an initial lump sum equal
to six months’ base salary (net of applicable taxes and withholdings) on the
Delayed Payment Date and (b) thereafter in installments in accordance with the
Company’s ordinary payroll practices. The amounts set forth in (i) and (ii)
above shall be paid in accordance with applicable law on the Date of
Termination. The amounts set forth in (iv) and (v) above shall be paid as soon
as is reasonably practicable after the close of the accounting books and records
of the Company for the relevant performance period at the same time bonuses are
paid to other active employees, but in no event will payment be made for any
performance period ending on December 31 before January 1 or after March 15 of
the year following the year in which the performance period ends. If payment by
such date is administratively impracticable, payment may be made at a later date
as permitted under Treasury Regulation Section 1.409A-1(b)(4)(ii). In addition,
in the event of a termination by the Company without Cause under this
Section 3(a): (1) if the Executive elects to continue the Company’s group health
plans pursuant to the Executive’s rights under COBRA, the Company shall pay the
Executive’s COBRA continuation premiums until the earlier of (x) the date the
Executive receives group health benefits from another employer or (y) the
one-year anniversary of the Date of Termination; and (2) the Company will
provide the Executive with outplacement services from vendors designated by the
Company for a period of six (6) months following the Date of Termination, at a
cost not to exceed $5,000. For the avoidance of doubt, Executive shall pay
Executive’s share of any such premiums with after-tax income and any premium
reimbursements or premiums paid by the Company pursuant to this Section 3(a)
shall be taxable to Executive for federal and state tax purposes. For purposes
of this Agreement, the “Bonus Program” shall mean the discretionary bonus
program established and approved by the Board or Committee for employees of the
Company in similar positions to the Executive. Also, for purposes of this
Agreement, the “Bonus” shall mean a bonus earned, if any, by the Executive on an
annual or other performance period basis up to a certain percentage of base
salary actually earned and paid, if any, to the Executive during an applicable
performance period, or a lesser or an additional amount, as approved by the
Board or Committee under the Bonus Program and in all cases based on certain
performance criteria; provided that the Executive is actively employed by the
Company on the date the bonuses are paid under the Bonus Program, except as
provided in this Section 3(a). Notwithstanding anything else in this Agreement,
the payments and benefits provided in this Section 3(a) are subject to and
conditioned upon the Executive executing (and not revoking) the general release
and waiver described below in Section 3(d) and conditioned upon the Executive’s
compliance with the restrictive covenants provided in Sections 5 and 6 hereof.
For the avoidance of any doubt or confusion, the Executive shall not be entitled
to any payments or benefits provided under this Section 3(a) in the event of any
for Good Reason termination of employment by the Executive. Except as provided
in this Section 3(a), the Company shall have no additional obligations under
this Agreement.

(b) Cause, Disability, Death or Voluntarily (including for Good Reason Absent a
Change in Control). If the Executive’s employment is terminated during the
Employment Period by (i) the Company for Cause, (ii) as a result of the
Executive’s death or Disability, or (iii) voluntarily by the Executive
(including for Good Reason but absent a Change in Control (as defined below)),
the Company shall pay the Executive or the Executive’s estate, as the case may
be, within thirty (30) days following the Date of Termination the Executive’s
accrued but unused vacation and the Executive’s base salary through the Date of
Termination (to the extent not theretofore paid). Except as provided in this
Section 3(b), the Company shall have no additional obligations under this
Agreement.

 

4



--------------------------------------------------------------------------------

(c) Change in Control. If, within twenty-four (24) months following a Change in
Control, (i) the Company terminates the Executive’s employment without Cause or
(ii) the Executive terminates employment with the Company for Good Reason, then,
in addition to all the other benefits provided to the Executive under
Section 3(a) of this Agreement, notwithstanding any provision in any applicable
option grant agreement or restricted stock or restricted stock unit award
agreement where the award vests based solely on the passage of time between the
Parent (or the Company) and the Executive: (A) any outstanding but unvested
options or any earned but unvested restricted stock or restricted stock unit
awards where the award vests based solely on the passage of time granted on or
prior to the date of this Agreement or in connection with the Executive’s
Promotion shall fully vest upon the Date of Termination; (B) any such options
(both vested and unvested) granted on or prior to the date of this Agreement or
in connection with the Executive’s Promotion will remain fully exercisable until
the first to occur of (1) the one-year anniversary of the Date of Termination,
and (2) either the tenth anniversary or the seventh anniversary of the grant
date of such options depending upon what the relevant option grant agreement
specifies with regard to an option’s term or expiration date, provided, however,
that if the Company determines in good faith that the extension of the option’s
exercise period results in the options being considered non-qualified deferred
compensation subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), such extension shall not take effect; and (C) an amount
equal to the total target Bonus (as defined above) under the Bonus Program in
effect as of the Date of Termination; provided that if Bonuses are paid
semi-annually as of the Date of Termination the Executive shall be entitled to
an amount equal to two (2) times the total target Bonus for the performance
period in which the Date of Termination occurs. The amounts set forth in
subsection (C) above shall be paid as soon as is reasonably practicable after
the close of the accounting books and records of the Company for the relevant
performance period at the same time bonuses are paid to other active employees,
but in no event will payment be made for any performance period ending on
December 31 before January 1 or after March 15 of the year following the year in
which the performance period ends. If payment by such date is administratively
impracticable, payment may be made at a later date as permitted under Treasury
Regulation Section 1.409A-1(b)(4)(ii). For purposes of this Agreement, a “Change
in Control” shall have the meaning set forth in the ON Semiconductor Corporation
Amended and Restated Stock Incentive Plan, as it may be amended from time to
time. Except as provided in this Section 3(c), the Company shall have no
additional obligations under this Agreement. For the avoidance of doubt, the
equity award vesting provisions described in this Section 3(c) do not apply to
performance-based restricted stock or performance-based restricted stock unit
awards and such awards shall continue to be governed by the Amended and Restated
Stock Incentive Plan, as it may be amended from time to time and any other
related equity grant or award agreement document.

(d) Release Required. To receive the termination-related payments and benefits
described in this Section 3 within the time periods described below, the
Executive must execute (and not revoke) a general release and waiver (in a form
reasonably acceptable to the Company) waiving all claims the Executive may have
against the Company, its affiliates (including, without limitation, Parent),
successors, assigns, executives, officers and directors, and others. The release
shall be provided to the Executive on or before the date that is five (5) days
following the Executive’s Date of Termination and the Executive shall have
twenty-one (21) days following the

 

5



--------------------------------------------------------------------------------

date on which the release is given to the Executive to sign and return the
release to the Company. The release must be executed and returned to the Company
within this time period and it must not be revoked by the Executive during the
seven (7) day revocation period that will be described in the release.
Notwithstanding anything in this Agreement to the contrary, if the period during
which the Executive may consider and revoke the release spans two (2) calendar
years, payment will not begin to be made to the Executive until the second
calendar year.

4. Legal Fees.

In the event of any contest or dispute between the Company and the Executive
with respect to this Agreement or the Executive’s employment hereunder, each of
the parties shall be responsible for their respective legal fees and expenses.

5. Non-Solicitation.

The Executive recognizes that the Company’s employees are a valuable asset to
the Company and represent a substantial investment of Company time and
resources. Accordingly, during the Employment Period and for one (1) year
thereafter, the Executive hereby agrees not to, directly or indirectly, solicit
or assist any other person or entity in soliciting any employee of ON
Semiconductor Corporation (the “Parent”), the Company or any of their
subsidiaries to perform services for any entity (other than the Parent, the
Company or their subsidiaries), or attempt to induce any such employee to leave
the employment of the Parent, the Company or their subsidiaries.

6. Confidentiality; Non-Compete; Non-Disclosure; Non-Disparagement.

(a) During the Employment Period and thereafter, the Executive shall hold in
strict confidence any proprietary or Confidential Information related to the
Parent, the Company and their affiliates. For purposes of this Agreement,
“Confidential Information” shall mean all information of the Parent, the Company
or any of their affiliates (in whatever form) which is not generally known to
the public, including without limitation any inventions, processes, methods of
distribution, customer lists or customers’ or trade secrets. “Confidential
Information” does not include information that (i) is or becomes part of the
public domain through no fault of the Executive; (ii) is already known to the
Executive and has been identified by the Executive to the Company in writing
prior to the commencement of the Executive’s employment with Company; or
(iii) is subsequently lawfully received by the Executive from a third party not
subject to confidentiality restrictions.

(b) During the Executive’s employment with Company, and at all times thereafter,
the Executive will (i) keep confidential and not divulge, furnish or make
accessible to any person any Confidential Information, and (ii) use the
Confidential Information solely for the purpose of performing the Executive’s
duties of employment and not for the Executive’s own benefit or the benefit of
any other Person. Promptly after the Date of Termination, or at any time upon
request by Company, the Executive shall return to Company any Confidential
Information (in hard copy and electronic formats) in the Executive’s possession.

(c) With the limited exceptions noted below, the Executive shall be permitted to
disclose Confidential Information to the extent, but only to the extent,
(i) Company provides its express prior written consent to such disclosure;
(ii) it is necessary to perform the duties of the Executive’s employment; or
(iii) as required by law; provided, that prior to making any disclosure

 

6



--------------------------------------------------------------------------------

of Confidential Information required by law (whether pursuant to a subpoena,
government investigative demand, or other similar process), the Executive must
notify Company of the Executive’s intent to make such disclosure, so that
Company may seek a protective order or other appropriate remedy and may
participate with the Executive in determining the amount and type of
Confidential Information, if any, which must be disclosed to comply with
applicable law.

(d) Limited Exceptions. There are limited exceptions to the above
confidentiality requirement if the Executive is providing information to
government agencies, including but not limited to the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration (or its state equivalent), and the Securities
and Exchange Commission. This Agreement does not limit the Executive’s ability
to communicate with any government agencies regarding matters within their
jurisdiction or otherwise participate in any investigation or proceeding that
may be conducted by any government agency, including providing documents or
other information, without notice, to the government agencies. Nothing in this
Agreement shall prevent the Executive from the disclosure of Confidential
Information or trade secrets that: (i) is made: (A) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (B) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. In
the event that the Executive files a lawsuit alleging retaliation by Company for
reporting a suspected violation of law, the Executive may disclose Confidential
Information or trade secrets related to the suspected violation of law or
alleged retaliation to the Executive’s attorney and use the Confidential
Information or trade secrets in the court proceeding if the Executive or the
Executive’s attorney: (i) files any document containing Confidential Information
or trade secrets under seal; and (ii) does not disclose Confidential Information
or trade secrets, except pursuant to court order. The Company provides this
notice in compliance with, among other laws, the Defend Trade Secrets Act of
2016.

(e) The Executive and the Company agree that the Parent, the Company, and their
affiliates would likely suffer significant harm from the Executive competing
with any or all of the Parent, the Company or their affiliates for a certain
period of time after the Date of Termination. Accordingly, the Executive agrees
that the Executive will not, for a period of one (1) year following the Date of
Termination, directly or indirectly, become employed by, engage in business
with, serve as an agent or consultant to, become a partner, member, principal,
stockholder or other owner (other than a holder of less than 1% of the
outstanding voting shares of any publicly held company) of, or otherwise perform
services for (whether or not for compensation) any Competitive Business (as
defined below) in or from any location in the United States (the “Restricted
Territory”); provided, however, that if (and only if) required by a court of
competent jurisdiction for the provisions of this section to remain valid and
enforceable against the Executive, the Restricted Territory means the state of
Arizona. For purposes of this Agreement, “Competitive Business” shall mean any
individual, partnership, corporation, limited liability company, unincorporated
organization, trust or joint venture, or government agency or political
subdivision thereof that is engaged in, or otherwise competes or has
demonstrated a potential for competing with the Business (as defined below) for
customers of the Company or its affiliates anywhere in the world. For purposes
of this Agreement, “Business” shall mean the design, marketing and sale of
semiconductors in the power, analog, digital signal processing, mixed signal,
advanced logic, discrete and custom devices, data management semiconductors,
memory and standard semiconductor components and integrated circuits offered by
any or all of the Parent, the Company or their affiliates for use in electronic
products, appliances and automobiles, computing, consumer and industrial
electronics, wireless communications, networking, military and aerospace and
medical end-user markets.

 

7



--------------------------------------------------------------------------------

(f) Upon the termination of the Employment Period, the Executive shall not take,
without the prior written consent of the Company, any drawing, blueprint,
specification or other document (in whatever form) of the Parent, the Company or
their affiliates, which is of a confidential nature relating to the Parent, the
Company or their affiliates, or, without limitation, relating to any of their
methods of distribution, or any description of any formulas or secret processes
and will return any such information (in whatever form) then in the Executive’s
possession.

(g) During the Employment Period and at all times thereafter, the Executive
agrees that the Executive will not make (or cause or encourage others to make)
statements that unlawfully defame or disparage the Parent, the Company, their
affiliates and their officers, directors, members or executives. The Executive
hereby agrees to cooperate with the Company in refuting any defamatory or
disparaging remarks by any third party made in respect of the Parent, the
Company, their affiliates or their directors, members, officers or executives.

7. Injunctive Relief.

It is impossible to measure in money the damages that will accrue to the Company
in the event that the Executive breaches any of the restrictive covenants
provided in Sections 5 and 6 hereof. In the event that the Executive breaches
any such restrictive covenant, the Company shall be entitled to an injunction
restraining the Executive from violating such restrictive covenant (without
posting any bond or other security). If the Company shall institute any action
or proceeding to enforce any such restrictive covenant, the Executive hereby
waives the claim or defense that the Company has an adequate remedy at law and
agrees not to assert in any such action or proceeding the claim or defense that
the Company has an adequate remedy at law. The foregoing shall not prejudice the
Company’s right to require the Executive to account for and pay over to the
Company, and the Executive hereby agrees to account for and pay over, the
compensation, profits, monies, accruals or other benefits derived or received by
the Executive as a result of any transaction constituting a breach of any of the
restrictive covenants provided in Sections 5 or 6 hereof. If the Executive is in
breach of any of the provisions of Section 5 or 6 above, then the time periods
set forth in Sections 5 or 6 will be extended by the length of time during which
the Executive is in breach of any of such provisions.

8. Representations.

(a) The parties hereto hereby represent that they each have the authority to
enter into this Agreement, and the Executive hereby represents to the Company
that the execution of, and performance of duties under, this Agreement shall not
constitute a breach of or otherwise violate any other agreement to which the
Executive is a party.

(b) The Executive hereby represents to the Company that the Executive will not
utilize or disclose any confidential information obtained by the Executive in
connection with the Executive’s former employment with respect to the
Executive’s duties and responsibilities hereunder.

9. Miscellaneous.

(a) Any notice or other communication required or permitted under this Agreement
shall be effective only if it is in writing and shall be deemed to be given when
delivered personally or four (4) days after it is mailed by registered or
certified mail, postage prepaid, return receipt

 

8



--------------------------------------------------------------------------------

requested or one day after it is sent by a reputable overnight courier service
and, in each case, addressed as follows (or if it is sent through any other
method agreed upon by the parties):

If to the Company:

Semiconductor Components Industries, LLC

5005 East McDowell Road

Phoenix, Arizona 85008

Attention: General Counsel

If to the Executive, to the address for the Executive on file with the Company
at the time of the notice or to such other address as any party hereto may
designate by notice to the others.

(b) This Agreement shall constitute the entire agreement among the parties
hereto with respect to the Executive’s employment hereunder, and supersedes and
is in full substitution for any and all prior understandings or agreements with
respect to the Executive’s employment (it being understood that, except as
otherwise expressly stated in this Agreement, any equity awards granted to the
Executive shall be governed by the relevant equity plan document and any other
related equity grant or award agreement and any other related documents).

(c) This Agreement may be amended only by an instrument in writing signed by the
parties hereto, and any provision hereof may be waived only by an instrument in
writing signed by the party or parties against whom or which enforcement of such
waiver is sought. The failure of any party hereto at any time to require the
performance by any other party hereto of any provision hereof shall in no way
affect the full right to require such performance at any time thereafter, nor
shall the waiver by any party hereto of a breach of any provision hereof be
taken or held to be a waiver of any succeeding breach of such provision or a
waiver of the provision itself or a waiver of any other provision of this
Agreement.

(d) The parties hereto acknowledge and agree that each party has reviewed and
negotiated the terms and provisions of this Agreement and has had the
opportunity to contribute to its revision. Accordingly, the rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
be employed in the interpretation of this Agreement. Rather, the terms of this
Agreement shall be construed fairly as to both parties hereto and not in favor
or against either party.

(e) (i) This Agreement is binding on and is for the benefit of the parties
hereto and their respective successors, assigns, heirs, executors,
administrators and other legal representatives. Neither this Agreement nor any
right or obligation hereunder may be assigned by the Executive.

(ii) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume this Agreement in the same
manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place. As used in the Agreement, the
“Company” shall mean both the Company (as defined above) and any such successor
that assumes this Agreement, by operation of law or otherwise.

(f) Any provision of this Agreement (or portion thereof) which is deemed
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Section, be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any

 

9



--------------------------------------------------------------------------------

way the remaining provisions thereof in such jurisdiction or rendering that or
any other provisions of this Agreement invalid, illegal, or unenforceable in any
other jurisdiction. If any covenant should be deemed invalid, illegal or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable. No
waiver of any provision or violation of this Agreement by Company shall be
implied by Company’s forbearance or failure to take action.

(g) The Company may withhold from any amounts payable to the Executive hereunder
all federal, state, city or other taxes that the Company may reasonably
determine are required to be withheld pursuant to any applicable law or
regulation, (it being understood, that the Executive shall be responsible for
payment of all taxes in respect of the payments and benefits provided herein).

(h) The payments and other consideration to the Executive under this Agreement
shall be made without right of offset.

(i) (i) Notwithstanding anything set forth herein to the contrary, no amount
payable pursuant to this Agreement on account of the Executive’s termination of
employment which constitutes a “deferral of compensation” within the meaning of
the Treasury Regulations issued pursuant to Section 409A of the Code
(“Section 409A Regulations”) shall be paid unless and until the Executive has
incurred a “separation from service” within the meaning of the Section 409A
Regulations. Furthermore, to the extent that the Executive is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
the Executive’s separation from service, no amount that constitutes a deferral
of compensation that is payable on account of the Executive’s separation from
service shall be paid to the Executive before the Delayed Payment Date. All such
amounts that would, but for this subsection, become payable prior to the Delayed
Payment Date will be accumulated and paid on the Delayed Payment Date.

(ii) The Company intends that income provided to the Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Code. The
provisions of this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the Code and the
Section 409A Regulations or an exception thereto. However, the Company does not
guarantee any particular tax effect for income provided to the Executive
pursuant to this Agreement. In any event, except for the Company’s
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to the Executive, the Company shall not be
responsible for the payment of any applicable taxes on compensation paid or
provided to the Executive pursuant to this Agreement.

(j) By signing this Agreement, the Executive agrees to be bound by, and comply
with the terms of the compensation recovery policy or policies (and related
practices) of the Company or its affiliates as such may be in effect from
time-to-time.

(k) This Agreement shall be governed by and construed in accordance with the
laws of the State of Arizona without reference to its principles of conflicts of
law.

(l) This Agreement may be executed in several counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument.

 

10



--------------------------------------------------------------------------------

(m) The headings in this Agreement are inserted for convenience of reference
only and shall not be a part of or control or affect the meaning of any
provision hereof.

10. Section 280G of the Code.

(a) Sections 280G and 4999 of the Code may place significant tax burdens on both
Executive and the Company if the total payments made to Executive due to certain
change in control events described in Section 280G of the Code (the “Total
Change in Control Payments”) equal or exceed Executive’s 280G Cap. For this
purpose, Executive’s “280G Cap” is equal to Executive’s average annual
compensation in the five (5) calendar years preceding the calendar year in which
the change in control event occurs (the “Base Period Income Amount”) times three
(3). If the Total Change in Control Payments equal or exceed the 280G Cap,
Section 4999 of the Code imposes a 20% excise tax (the “Excise Tax”) on all
amounts in excess of one (1) times Executive’s Base Period Income Amount. In
determining whether the Total Change in Control Payments will equal or exceed
the 280G Cap and result in the imposition of an Excise Tax, the provisions of
Sections 280G and 4999 of the Code and the applicable Treasury Regulations will
control over the general provisions of this Section 10. All determinations and
calculations required to implement the rules set forth in this Section 10 shall
take into account all applicable federal, state, and local income taxes and
employment taxes (and for purposes of such calculations, Executive shall be
deemed to pay income taxes at the highest combined federal, state and local
marginal tax rates for the calendar year in which the Total Change in Control
Payments are to be made, less the maximum federal income tax deduction that
could be obtained as a result of a deduction for state and local taxes (the
“Assumed Taxes”)).

(b) Subject to the “best net” exception described in Section 10(c), in order to
avoid the imposition of the Excise Tax, the total payments to which Executive is
entitled under this Agreement or otherwise will be reduced to the extent
necessary to avoid equaling or exceeding the 280G Cap, with such reduction first
applied to the cash severance payments that Executive would otherwise be
entitled to receive pursuant to this Agreement and thereafter applied in a
manner that will not subject Executive to tax and penalties under Section 409A
of the Code.

(c) If Executive’s Total Change in Control Payments minus the Excise Tax and the
Assumed Taxes (payable with respect to the amount of the Total Change in Control
Payments) exceeds the 280G Cap minus the Assumed Taxes (payable with respect to
the amount of the 280G Cap), then the total payments to which Executive is
entitled under this Agreement or otherwise will not be reduced pursuant to
Section 10(b). If this “best net” exception applies, Executive shall be fully
responsible for paying any Excise Tax (and income or other taxes) that may be
imposed on Executive pursuant to Section 4999 of the Code or otherwise.

(d) The Company will engage a law firm, a certified public accounting firm,
and/or a firm of reputable executive compensation consultants (the “Consultant”)
to make any necessary determinations and to perform any necessary calculations
required in order to implement the rules set forth in this Section 10. The
Consultant shall provide detailed supporting calculations to both the Company
and Executive and all fees and expenses of the Consultant shall be borne by the
Company. If the provisions of Section 280G and 4999 of the Code are repealed
without succession, this Section 10 shall be of no further force or effect. In
addition, if this provision does not apply to Executive for whatever reason,
this Section shall be of no further force or effect.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

Semiconductor Components Industries, LLC /s/ KEITH D. JACKSON Name: Keith
Jackson Title: Chief Executive Officer and President /s/ TANER OZCELIK Name:
Taner Ozcelik

 

12